ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
BAE Systems Land & Armaments L.P.                    )   ASBCA No. 59413
                                                     )
Under Contract No. DAAE07-01-C-M011 et al.           )

APPEARANCES FOR THE APPELLANT:                           Terry L. Albertson, Esq.
                                                         Stephen J. McBrady, Esq.
                                                          Crowell & Moring LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Douglas R. Jacobson, Esq.
                                                          Trial Attorney
                                                          Defense Contact Management Agency
                                                          Bloomington, MN

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 July 2016

                                               /2/   ~
                                             /.!:~~#«~--
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59413, Appeal of BAE Systems
Land & Armaments L.P., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals